BEEZER, Circuit Judge:
Fortunado Dictado appeals the dismissal of his 28 U.S.C. § 2254 habeas corpus petition. The district court concluded that Dictado filed his petition after the expiration of the one-year statute of limitations established in 28 U.S.C. § 2244(d)(1), the Antiterrorism and Effective Death Penalty Act (“AEDPA”), and dismissed the petition as untimely. Dictado argues that the limitations period was tolled while his 1997 personal restraint petition was pending in the Washington state courts. We have jurisdiction, 28 U.S.C. §§ 1291, 2253, and we affirm.
I
In 1982, a Washington jury convicted Dictado of two counts of first-degree murder. The state court sentenced him to life in prison without the possibility of parole. The Washington Supreme Court affirmed the conviction and sentence on direct review. See State v. Dictado, 102 Wash.2d 277, 687 P.2d 172 (1984). The Washington Supreme Court issued its mandate terminating review on August 22, 1984.
In June 1988, Dictado filed a personal restraint petition in the Washington Court of Appeals, alleging that he had been denied effective assistance of counsel. The Court of Appeals dismissed Dictado’s petition on December 21, 1988. Dictado was denied discretionary review by the Washington Supreme Court on April 18, 1989.
Dictado filed his second and third personal restraint petitions in 1993. After the Washington Court of Appeals summarily denied review, Dictado sought discretionary review by the Washington Supreme Court. The Washington Supreme Court *891denied review, holding that both petitions were properly dismissed as time-barred.
In February 1997, Dictado filed a fourth personal restraint petition in the Washington Court of Appeals. The Court of Appeals dismissed the petition as a successive petition under RCW 10.73.140. Dictado sought discretionary review in the Washington Supreme Court. The court denied review, concluding that the petition was time-barred and successive.
Dictado filed a federal habeas corpus petition on May 15, 1997.1 The case was referred to a magistrate judge, who recommended that the petition be dismissed with prejudice as time-barred. The district court adopted the magistrate judge’s findings and conclusions and dismissed Dicta-do’s petition on March 16, 1998. Dictado filed a notice of appeal on March 25, 1998. The district court denied a certificate of appealability.
The Ninth Circuit granted a certificate of appealability as to whether Dicta-do's 1997 personal restraint petition was a properly filed application for state post-conviction relief within the meaning of 28 U.S.C. § 2244(d)(2). We review de novo the dismissal of a federal habeas corpus petition. See McQueary v. Blodgett, 924 F.2d 829, 832 (9th Cir.1991).
II
The AEDPA imposes a one-year statute of limitations on applications for a writ of habeas corpus by a person in custody pursuant to the judgment of a state court. See 28 U.S.C. § 2244(d)(1). Under Ninth Circuit precedent, a prisoner with a state conviction that became final prior to the enactment of the AEDPA had until April 23, 1997 to file a federal habeas corpus petition. See Calderon v. United States District Court, 128 F.3d 1283, 1287 (9th Cir.1997) (concluding that allowing AEDPA’s limitations period to begin before the statute’s enactment would have impermissible retroactive effect), cert. denied, — U.S. -, 118 S.Ct. 899, 139 L.Ed.2d 884 (1998), overruled in part on other grounds by Calderon v. United States District Court, 163 F.3d 530 (9th Cir.1998), cert. denied, — U.S. -, 119 S.Ct. 1377, 143 L.Ed.2d 535 (1999). Dicta-do had until April 23, 1997 to file his federal habeas corpus petition. Dictado filed his habeas corpus petition on May 15, 1997, outside the statutory period.
A
Dictado argues that his habeas corpus petition is not time-barred because his 1997 personal restraint petition was a “properly filed application” that tolled the one-year statute of limitations. Under the AEDPA, the statute of limitations is tolled for “[t]he time during which a properly filed application for State post-conviction or other collateral review ... is pending.” 28 U.S.C. § 2244(d)(2). Congress did not provide in the AEDPA a definition of a “properly filed application” for tolling purposes.
The issue before us is whether a state prisoner’s state application, which was dismissed as procedurally improper by the state’s highest court, is a “properly filed application” within the meaning of the tolling provision of the AEDPA. This is a question of first impression in this Circuit.
In Lovasz v. Vaughn, 134 F.3d 146, 147 (3rd Cir.1998), the Third Circuit held that a state prisoner’s successive application for post-conviction relief may be deemed a “properly filed application” if state law allows such filings. The court explained: “[I]f a state allows petitioners to file second or subsequent petitions for post-conviction relief, federal courts should not undermine the state’s decision by refusing to toll the one-year period of limitation of § 2244(d)(1) where a second or subsequent *892petition is pending in the state court system.” Id. at 147. The court stated that a “properly filed application” is “one submitted according to the state’s procedural requirements, such as the rules governing the time and place for filing.” Id.; see also Patterson v. Director, Virginia Dept. of Corrections, 36 F.Supp.2d 317, 320 (E.D.Va.1999) (status of petition as “ ‘properly filed’ ... depends not on the petition’s merits, but on whether the state’s procedural filing requirements have been met”); McClain v. Page, 36 F.Supp.2d 819, 821 (C.D.Ill.1999) (“properly filed” applications abe those submitted in compliance with basic state filing requirements, such as the rules governing the time and place of filing); Ellis v. Johnson, 11 F.Supp.2d 695, 696 (ND.Texas 1998) (agreeing with Lo-vasz ’s interpretation of § 2244(d)(2)).
Relying on Lovasz, Dictado argues that we must treat as “properly filed” any state application that appears on its face to comply with the state’s basic procedural rules. We disagree. We read “a properly filed application” to mean an application submitted in compliance with the procedural laws of the state in which the application was filed. This reading is consistent with Lovasz. Lovasz does not suggest that the standard for a “properly filed” application under the AEDPA is more lenient than the relevant state procedural law.2 Here, the Washington Supreme Court held that under Washington law, Dictado’s fourth personal restraint petition was procedurally improper. To hold that Dictado’s procedurally defective application was “properly filed” would require us to ignore the explicit holding of the Washington Supreme Court.
Dictado’s proposed definition of a “properly filed application” lacks any limitation. The AEDPA allows a state prisoner to toll the limitations period for the time during which a “properly filed application” is pending in state court. Had Congress intended to toll the statute of limitations for the period during which even improper applications were pending in state court, it would not have included the “properly filed” limitation. Cf. Tinker v. Hanks, 172 F.3d 990, 990-91 (7th Cir.1999) (rejecting argument that application for leave to commence a state post-conviction relief proceeding is a “properly filed” application because “Congress could not have intended that the time for filing the federal action be tolled indefinitely by the simple expedient of filing repeated applications for leave to file state post-conviction relief’).
Dictado’s state petition did not comply with Washington’s rules governing the time of filing. Consequently, we hold that the application was not “properly filed” within the meaning of the AEDPA. Dicta-do’s 1997 petition did not toll the statute of limitations period.
B
Dictado argues that he is entitled to equitable tolling of the AEDPA’s statute of limitations because he was not represented by counsel and the Ninth Circuit had not yet ruled on the issue at the time of his 1997 filing. Dictado has waived the equitable tolling issue by raising it for the first time in his reply brief. See McMillan v. United States, 112 F.3d 1040, 1047 (9th Cir.1997) (argument raised for the first time in a reply brief is waived).
Ill
We affirm the dismissal of Dictado’s ha-beas corpus petition. Dictado did not file his petition within the AEDPA’s one-year statute of limitations, and this limitations period was not tolled by his 1997 personal restraint petition. Accordingly, Dictado’s federal habeas corpus petition is time-barred.
AFFIRMED.

. Dictado originally filed a federal habeas corpus petition on October 12, 1989. On Dictado's own motion, the district court dismissed this petition without prejudice on October 2, 1990.


. We need not reach the issue, addressed in Lovasz, see 134 F.3d at 149, whether a frivolous but otherwise procedurally proper filing in state court is "properly filed" for AEDPA purposes.